Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 1 of 9 PageID 8046




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                     CASE NO. 6:19-cr-209-ORL-40LRH

   IVAN ANDRE SCOTT


               GOVERNMENT’S SENTENCING MEMORANDUM

          The United States of America hereby submits this Sentencing

   Memorandum in accordance with the Court’s Case Management Order on

   Sentencing, Dkt. 109, which directs the government to file a Sentencing

   Memorandum in those cases where the Defendant objects to the application of

   the Sentencing Guidelines.

          The government has been made aware that the defendant, Ivan Scott

   (“Scott”), objects to the application of the Sentencing Guidelines in toto.

   According to Mr. Scott, the Sentencing Guidelines do not apply because he is

   innocent of the crimes of which he has been convicted of. The government

   disagrees with Mr. Scott’s position and notes that Mr. Scott was convicted on all

   counts after a five-day trial.

   Objection to the Applicable Loss Amount

          Scott also objects to the loss amount included in the PSR. Specifically,

   Scott claims that the intended loss amount of $3,360,361.50 is overbroad. The
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 2 of 9 PageID 8047




   government disputes this assertion and notes that the intended loss, the amount

   billed to Medicare, is the appropriate method to calculate loss. See United States v.

   Duran, 620 F. App'x 687 (11th Cir. 2013). Here, the evidence introduced at trial

   showed that Mr. Scott and others sought to get as much money as they could out

   of Medicare. Tr. Tran., Volume II at 66 and 192. Further, the relevant evidence

   illustrated that Medicare was billed $3,360,361.50 as a result of Scott’s conduct.

   Thus, the intended loss amount is a permissible loss amount in view of the

   evidence. See also United States v. Hoffman-Vaile, 568 F.3d 1335 (11th Cir. 2009);

   United States v. Mateos, 623 F.3d 1350 (11th Cir. 2010).

   Mass-Marketing Enhancement

         Scott objects to a mass marketing enhancement.               The Sentencing

   Guidelines define mass-marketing as a plan, program, promotion, or campaign

   that is conducted through solicitation by telephone, mail, the Internet, or other

   means to induce a large number of persons to (i) purchase goods or services; (ii)

   participate in a contest or sweepstakes; or (iii) invest for financial profit. USSG

   § 2B1.1 cmt. n. 4(A). In United States v. Moran, 778 F.3d 942 (11th Cir. 2015), the

   Eleventh Circuit made clear that the mass marketing enhancement can be

   applicable in cases where patient recruiters engaged in mass-marketing by

   targeting Medicare beneficiaries. In Moran, the Eleventh Circuit concluded that

   the mass-marketing enhancement applied because the patient recruiter’s conduct

   was foreseeable and orchestrated by the defendants. In other words, the mass-


                                            2
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 3 of 9 PageID 8048




   marketing enhancement applied because the facts of the case centered on the

   defendants’ repeated attempts to target and profit from new patient populations.

         Here, the evidence admitted during trial showed that Scott and others

   targeted Medicare beneficiaries for the purposes of this fraud. As a result, Ivan

   Scott, through his company and employees, reached out to at least 525 Medicare

   beneficiaries in order to sign them up for fraudulent CGx testing. Tr. Tran.,

   Volume IV at 190. Further, the evidence at trial showed that the Medicare

   beneficiaries were contacted via telephone and mail in order to sign them up for

   CGx testing. As a result, the enhancement should be applied in this case.

   Loss of More than $1 Million Enhancement

         Scott similarly disputes that he did not commit an offense involving a

   federal health program.     However, this directly contravenes the evidence

   introduced at trial. Tr. Tran., Volume I at 41-43.       Similarly, the evidence

   introduced at trial showed that the loss incurred by Medicare was more than $1

   million.

   Sophisticated Means Enhancement

         Scott objects to the application of a sophisticated means enhancement.

   According to Scott, the only activities that he performed were the submission of

   invoices and hiring of telemedicine services, which he claims are insufficient to

   support such an enhancement.        However, Scott’s assertion obfuscates the

   sophisticated nature of the fraud he was convicted of.


                                           3
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 4 of 9 PageID 8049




         The Eleventh Circuit has upheld the application of the sophisticated

   means enhancement when the conduct at issue involves the use of multiple

   corporations, the use of steps to conceal the fraud, and involved repetitive

   coordinated conduct. See United States v. Barrington, 648 F.3d 1178 (11th Cir.

   2011); United States v. Bane, 720 F.3d 818 (11th Cir. 2013).

         Here, the evidence at trial showed that Ivan Scott, and others, fraudulently

   induced Medicare beneficiaries to take CGx tests. Through that process, Ivan

   Scott and his co-conspirators took the beneficiaries’ medical histories with the

   purpose of making them appear “sicker than they really were.” Tr. Tran.,

   Volume IV at 190. The reason for making the Medicare beneficiaries appear

   more sick than they were was so that Ivan Scott and his co-conspirators could

   justify a more expensive test be billed to Medicare.

         Moreover, Christopher Miano testified that Ivan Scott could be paid via

   two alternate methods of payment. The first method entailed the submission of

   CGx tests to a lab, waiting for Medicare to reimburse the claims, and then

   receiving a portion of those reimbursements as a kickback payment. Tr. Tran.,

   Volume II at 83. Alternatively, Scott could “factor” his claim to a kickback.

   Under the factoring model, Scott could agree to sell his ability to collect a larger

   kickback when the Medicare reimbursement was received and instead agree to

   smaller upfront payment. Tr. Tran., Volume II at 83-86. Christopher Miano also




                                            4
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 5 of 9 PageID 8050




   testified that there were various spreadsheets that helped Ivan Scott and others

   keep track of what Ivan Scott was owed during the period of the conspiracy.

          The evidence and testimony presented at trial also showed that Scott was

   responsible for uploading the purported symptoms attributed to Medicare

   beneficiaries onto the Medsymphony portal so that a doctor could issue a

   prescription approving a test that was medically unnecessary.

          Lastly, the evidence at trial also showed that Ivan Scott sought to hide the

   illegal nature of his actions by sending Christopher Miano two separate sets of

   fake invoices.

          In light of these facts, it is beyond cavil that the sophisticated means

   enhancement applies in this instance.

   Leader or Organizer Enhancement

          Scott also objects to an enhancement as a leader or organizer. The

   government disagrees. This enhancement requires that the Court consider: “(1)

   exercise of decision-making authority, (2) nature of participation in the

   commission of the offense, (3) recruitment of accomplices, (4) claimed right to a

   larger share of the *1332 fruits of the crime, (5) degree of participation in planning

   or organizing the offense, (6) nature and scope of the illegal activity, and (7)

   degree of control and authority exercised over others.” United States v. Rendon,

   354 F.3d 1320 (11th Cir. 2003). Further, the enhancement requires that the

   convicted defendant be a leader or organizer of criminal activity that involved


                                             5
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 6 of 9 PageID 8051




   “five or more participants or was otherwise extensive.” Id. (quoting U.S.S.G. §

   3B1.1(a)). “A participant is a person who is criminally responsible for the

   commission of the offense, but need not have been convicted.” Id. (quoting

   U.S.S.G. § 3B1.1, cmt. n.1). Moreover, the Eleventh Circuit has recognized that

   a defendant does not have to be the sole leader or the kingpin of a conspiracy in

   order to be considered a leader or organizer. Id.

         Here, the evidence presented at trial showed that the criminal activity at

   issue here involved at least four medical laboratories, Christopher Miano, Dean

   Austin, Manuel Larenas, John Berberian, James Simmons, and Ivan Scott. The

   same evidence showed that Scott employed several individuals including Tiffany

   Scott, Ariel Guzman, Juan Carlos, and other telemarketers who worked for Ivan

   Scott. Tr. Tran., Volume III at 161. The testimony from Manuel Larenas,

   Christopher Miano, and James Simmons also consistently revealed that Scott

   was the person who owned and controlled Scott Global, the call center that Scott

   utilized to recruit Medicare beneficiaries.

         As such, this enhancement also applies.

   Obstruction of Justice Enhancement

         Scott objects to the application of an obstruction of justice enhancement

   under the Sentencing Guidelines.

         Under U.S.S.G. § 3C1.1, a defendant's offense level is increased by two

   levels if the defendant willfully obstructed or impeded, or attempted to obstruct


                                            6
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 7 of 9 PageID 8052




   or impede, the administration of justice with respect to the investigation,

   prosecution, or sentencing of the instant offense and the obstructive conduct

   related to, among other things, the defendant's offenses of conviction. United

   States v. Newball May, No. 19-13114, 2021 WL 717002 (11th Cir. Feb. 24, 2021)

   (citing U.S.S.G. § 3C1.1). According to § 3C1.1’s commentary, this guideline

   may cover obstructive conduct that occurred before the start of the investigation

   if the conduct was purposefully calculated and likely to thwart the investigation

   or prosecution of the offense. Id., cmt. n.1.

         Conduct covered by this enhancement includes “destroying or concealing

   or directing or procuring another person to destroy or conceal evidence that is

   material to an official investigation or judicial proceeding.” Id., cmt. n.4(D).

   Importantly, whether or not an official investigation existed at the time, fails to

   defeat the application of the enhancement.

         Here, the evidence introduced at trial showed that Scott directed a witness,

   James Simmons, to deny that Scott had ever paid him any money. Tr. Tran.,

   Volume IV at 174-75. However, the evidence introduced at trial revealed that

   Scott did pay Jamie Simmons kickback payments in exchange for doctors’ orders.

   See Id. at 75. Thus, this enhancement clearly applies.




                                            7
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 8 of 9 PageID 8053




         In sum, it is clear that the Probation Office properly calculated the

   Sentencing Guidelines in this case. As such, the government respectfully moves

   this Court to apply the enhancements outlined in the Probation Office’s Pre-

   Sentencing Report.



                                         Respectfully submitted,

                                         KARIN HOPPMANN
                                         Acting United States Attorney

                                  By:    s/ Alejandro J. Salicrup
                                         Alejandro J. Salicrup
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Criminal Division, Fraud Section
                                         400 W. Washington St., Suite 3100
                                         Orlando, FL 32801
                                         Tel. (407) 648-7500 /Fax (407) 648-7643




                                         8
Case 6:19-cr-00209-PGB-LRH Document 140 Filed 04/06/21 Page 9 of 9 PageID 8054




   U.S. v. Ivan Andre Scott                      Case No. 6:19-cr-209-ORL-40LRH



                            CERTIFICATE OF SERVICE

          I hereby certify that on April 6, 2021, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following:

          James Smith

          Claudia Pastorius




                                               /s/ Alejandro J. Salicrup
                                              Alejandro J. Salicrup
                                              Department of Justice Trial Attorney
                                              400 W. Washington Street, Suite 3100
                                              Orlando, Florida 32801
                                              Telephone: (407) 648-7500
                                              Facsimile: (407) 648-7643
                                              E-mail: Alejandro.salicrup@usdoj.gov




                                             9
